10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

 

Case 2:19-cv-00226-RSL Document 60-1 Filed 12/23/19 Page 1 of 2

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NEW YORK LIFE INSURANCE COMPANY,
NO, 2:19-CV-00226-RSL

Plaintiff,
V. {PROPOSED] ORDER GRANTING LEAVE TO

FILE NOTICE OF WITHDRAWAL AND

BRANDON GUNWALL, JEFFREY E. SWENSON, | SUBSTITUTION OF ERIC PULA IN HIS

and AMELIA M. BESOLA, as Administratrix of CAPACITY AS PERSONAL
the Estate of Mark Lester Besola, REPRESENTATIVE OF THE ESTATE OF

MARK LESTER BESOLA
Defendants.

 

 

This matter having come before the Court pursuant to LCR 83.2 upon Eric Pula’s
Motion for Leave to File Notice of Withdrawal and Substitution of Counsel for Eric Pula in
his capacity as Personal Representative of the Estate of Mark Lester Besola in this action,
and the Court finding good cause to grant the requested leave, the Motion is hereby

GRANTED and substituting counsel will file a Notice of Withdrawal and Substitution.

Dated this Sf * day of fa, 2020.
WS Carnuxe

Honorable Robert S. Lasnik
United States District Court Judge

{PROPOSEDT ORDER GRANTING LEAVE TO FILE WITHDRAWAL AND baw OariCiS
GORDON THOMAS HONEYWELL LLP
SUBSTITUTION OF COUNSEL - 1 of 2 1201 PACIFIC AVENUE, SUITE 2100

(2:19-CV-00226-RSL) TACOMA, WASHINGTON 98402
[4839-3529-4895] (253) 620-6500 - FACSIMILE (253) 620-6565

 
